Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 1, 2011, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment as a pharmacist without good cause. Claimant quit after receiving his first pay check which failed to reflect any contribution to his retirement account for the pay period, and which claimant testified was a term and condition of his employment. Although the employer testified that contributions to claimant’s retirement account were discussed, the employer also stated that there was no definite agreement as to the *1113amount or at what point the contributions were to be made. It is within the purview of the Board to resolve any conflict in the testimony presented (see Matter of Barone [Commissioner of Labor], 108 AD3d 918, 919 [2013]; Matter of Friedland [Sweeney], 237 AD2d 765, 765-766 [1997]). In light of the fact that the Board credited the employer’s version of events, the record indicates that claimant left his employment for personal and noncompelling reasons (see Matter of Arbitaljacoby [Commissioner of Labor], 10 AD3d 760, 760 [2004]; Matter of Friedland [Sweeney], 237 AD2d at 765). Accordingly, the Board’s decision will not be disturbed.
Lahtinen, J.E, Stein, Garry and Egan Jr., JJ., concur.
Adjudged that the decision is affirmed, without costs.